Citation Nr: 1732464	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-27 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to October 3, 2012, for service-connected left knee degenerative joint disease, claimed as left knee condition.

2.  Entitlement to an initial compensable disability rating prior to October 3, 2012, for service-connected left knee limitation of extension, claimed as left knee condition.

3.  Entitlement to a disability rating in excess of 60 percent for service-connected status post left total knee arthroplasty from December 1, 2013, to September 2, 2014, and from November 1, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION


The Veteran served on active duty for training from June 1956 to December 1956 and from March 1968 to May 1968, with 12 years reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2013 rating decision, the RO assigned a temporary evaluation of 100 percent effective October 3, 2012, based on surgical or other treatment necessitating convalescence.  An evaluation of 30 percent was assigned from December 1, 2013.  In a January 2015 rating decision, the RO assigned another temporary evaluation of 100 percent, effective September 3, 2014, based on surgical or other treatment necessitating convalescence.  The 30 percent evaluation was resumed on November 1, 2015.  In a March 2017 rating decision, the RO increased the Veteran's 30 percent rating for the service-connected status post left total knee arthroplasty to 60 percent for the periods on appeal.  As the 60 percent ratings have not resulted in a full grant of the benefit sought on appeal for the entire rating period, the issues of increased ratings for the periods from December 1, 2013 to September 2, 2014, and from November 1, 2015, on remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2016, the Board remanded the case to the RO for further development and adjudicative action.

A claim for TDIU is considered part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In January 2017, the Veteran submitted an application for TDIU based partially on his left knee disability.  Therefore, the Board has jurisdiction over the Veteran's TDIU claim.  However, remand is warranted for the TDIU claim so the RO can fully adjudicate the issue and the Veteran has a chance to submit any additional evidence or argument, as failure to do so could result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A supplemental statement of the case (SSOC) was issued in March 2017, however additional pertinent evidence was added to the claims file since the most recent SSOC.  Another SSOC has not been issued considering this newly submitted evidence.  Also, the Veteran has not submitted a waiver of this evidence.  However, because the Veteran's substantive appeals were received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).  Thus it is not necessary to remand the Veteran's claims to have the RO issue an SSOC addressing this newly submitted evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  For the period on appeal prior to October 3, 2012, the Veteran's left knee degenerative joint disease manifested in X-ray evidence of degenerative arthritis with noncompensable limitation of motion.  

2.  For the period on appeal prior to October 3, 2012, the Veteran's left knee condition manifested in cartilage, semilunar, removal of, symptomatic, with symptoms such as effusion into the joint, locking episodes less than once per year, popping, crepitance, and tenderness.  

3.  For the period on appeal prior to October 3, 2012, the Veteran's left knee condition did not manifest in recurrent subluxation, lateral instability, compensable limitation of flexion or extension, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia or fibula, or genu recurvatum.  

4.  For the rating period from December 1, 2013 to September 2, 2014, and from November 1, 2015, the Veteran was more than one year removed from total right knee arthroplasty, and was in receipt of the maximum 60 percent disability rating for knee replacement (prosthesis) more than one year after knee replacement surgery.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2012, the criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, prior to October 3, 2012, the criteria for a separate 10 percent initial disability rating for a left knee disability with cartilage, semilunar, removal of, symptomatic, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

3.  Prior to October 3, 2012, the criteria for an initial compensable disability rating for left knee limitation of extension have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5261 (2016).

4.  For the rating period from December 1, 2013, to September 2, 2014, and from November 1, 2015, the criteria for an increased rating in excess of 60 percent for the left knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and requested records from the Social Security Administration (SSA) used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, in January 2011, April 2014, September 2016, November 2016, and March 2017.  These examinations are adequate to decide the Veteran's claims because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a recent case, the Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Because the period before the Veteran's surgery in October 2012 is so remote, the Board finds that current testing under Correia would not assist in any assessment of knee impairment for this earlier time period.  As such, there is no need to conduct additional development for this period or remand for another VA examination. 

The agency of original jurisdiction (AOJ) substantially complied with the October 2016 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   Specifically, the RO requested records of the Veteran's disability claim from SSA and scheduled the Veteran for another VA examination.  The October 2016 remand directives asked the VA examiner to provide results of certain testing to comply with the Correia decision.  The VA examiner did not provide the information requested.  However, before the Veteran's claim returned to the Board, the RO granted the Veteran an increased rating for his left knee disability to 60 percent.  As will be explained below, no higher rating is available for a left knee injury under the rating criteria addressed by the Correia decision.  Thus, there is no prejudice to the Veteran by the VA examiner's failure to comply with directives of the October 2016 remand.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Legal Criteria

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As the Veteran underwent total left knee arthroplasties on October 3, 2012 and September 3, 2014, the service-connected left knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for the entire rating period from October 3, 2012.  Under Diagnostic Code 5055, a 30 percent rating is warranted for prosthetic replacement of a knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, as rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for one year following implantation of prosthesis.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background

A treatment note from August 2008 indicates effusion into the left knee with no warmth or erythema, range of motion from 0 to 120 degrees with mild crepitus, no instability, and no calf swelling or tenderness.  Imaging revealed moderate arthritic changes in all three compartments of the knee.  

A VA examination of the Veteran's left knee was conducted in January 2011.  The VA examiner reported the Veteran's left knee disability results in giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes less than once a year, repeated effusions, and tenderness.  The Veteran was noted to be able to stand for 15 to 30 minutes at a time and used a cane and brace frequently.  The Veteran's gait was antalgic.  The VA examiner noted bony joint enlargement, tenderness, and pain at rest in the Veteran's left knee.  There were medial and lateral aspect scars.  Left knee flexion was 0 to 80 degrees and extension was limited by five degrees.  The VA examiner further reported objective evidence of pain following repetitive motion but no additional limitation after three repetitions.  There was no ankylosis.  The Veteran reported that he had retired in 1981 due to physical problems.  The VA examiner diagnosed the Veteran with a left knee condition, status post multiple left knee cartilage surgeries with impaired range of motion in the left knee.  The VA examiner noted the Veteran's left knee results in decreased mobility, lack of stamina, weakness or fatigue, decreased strength, pain, increased tardiness, and increased absenteeism.  The Veteran had experienced moderate impairment in the ability to do chores, shopping, exercise, recreation, and driving, severe impairment in traveling, and was prevented from engaging in sports.  

The Veteran complained in May 2011 that his left knee had started "acting up" again.  He reported intermittent pain and increased swelling, some popping, and no locking or giving way.  The Veteran did not walk with a limp, he had a small effusion, there was no warmth or erythema, he had full extension with moderate pain, 110 degrees of flexion, moderate crepitance, and no instability.  Treatment notes from October 2011 reflect complaints of increasing pain in his left knee.  The Veteran had a mild degree of synovitis, no effusion or erythema, range of motion from 0 to 95 degrees and no instability.  

In a July 2012 notice of disagreement, the Veteran reported that his left knee was unstable and the cartilage was gone.  He reported that he is unable to wear a knee brace.  

At an August 2012 VA examination for the Veteran's claims of ankle and back disabilities, the Veteran's bilateral knees were noted to have full extension.  Reflexes in both knees were normal.  Imaging from August 2012 reflected remnants of menisci, mild to moderate/moderate appearing tricompartment osteoarthritis with pronounced tricompartment chondromalacia, a one centimeter loose body, diffuse edema involving visualized muscles of the calf, moderate size joint effusion with trace fluid in a Baker's cyst, and probable old injuries and chronic repetitive changes of the cruciate ligaments, collateral ligaments, and retinacula.  

At treatment in August 2012, the Veteran complained of bilateral knee pain.  However, the Veteran's treating doctor related this to his claudication, not the service-connected degenerative joint disease or limitation of extension.  Another treatment note from August 2012 reflects that the Veteran had end stage arthritis with a long standing history.  The Veteran reported his knee pain was annoying, disabling, and nagging, with sharp, sickening, and uncomfortable pain that he rated between six and ten out of ten.  The pain was aggravated by bending, climbing, lying down, lifting, kneeling, sitting, standing, stairs, stooping twisting, and walking uphill or downhill.  The Veteran stated his left knee pain was constant and ongoing and he wanted to proceed with left knee replacement surgery.  At this time, the Veteran had ten degree flexion contracture, anteromedial and anterolateral scars, flexion to 120 degrees, severe crepitation with range of motion, medial and lateral joint line tenderness, and stable ligaments.  Imaging of the Veteran's left knee showed advanced severe narrowing of the left knee consistent with severe left knee tricompartmental arthritis.  

Treatment notes from September 2012 indicated that the Veteran's activities of daily living were markedly compromised.  The Veteran's left knee had a varus deformity, medial and lateral joint line tenderness, crepitation with range of motion, and imaging of advanced left knee arthritis.  He requested knee replacement surgery despite the risks.  

The Veteran underwent a total left knee arthroplasty on October 3, 2012, and was released home on October 7, 2012.  The preoperative diagnosis was left knee severe tricompartmental osteoarthritis and the same diagnosis was given postoperatively.  A treatment note from later in October 2012 indicated the Veteran's left knee replacement rehabilitation was "going well."  

In a December 2012 statement the Veteran described his medical history.  The Veteran indicated that cortisone injections failed to help his left knee and knee replacement was the next step.  The Veteran reported that imaging of his knee showed it was "bone-on-bone" and he underwent surgery in October 2012.  The Veteran reported spending six days in the hospital after his surgery and four weeks in physical therapy.  He reported continuing therapy with limited success.  The Veteran reported he could no longer drive and his wife had to drive him.  The Veteran's wife called a crisis hotline and notes from this call support the Veteran's claim.  

October 2013 treatment notes indicate that the Veteran fell the previous week and was diagnosed with left knee replacement with post traumatic stiffness.  The Veteran's left knee had flexion to 90 degrees and no effusion.  Treatment notes from November 2013 reflect complaints of stiffness in the Veteran's left knee.  A physical examination reflected a mid-line scar, full extension, and 90 degrees of flexion in the Veteran's left knee.  Treatment notes from February 2014 noted that the Veteran's left knee would have to be replaced again as it was loose.  

VA conducted another knee examination in April 2014.  The VA examiner diagnosed the Veteran with failed total knee arthroplasty of the left knee.  The Veteran's left knee had flexion to 60 degrees with painful motion starting at 60 degrees, extension to 20 degrees with painful motion starting at 20 degrees, no additional limitation with repetitive motion, less movement than normal, weakened movement, incoordination, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing, or weight-bearing, and pain on palpitation.  The Veteran was noted to have mild atrophy of the left calf when compared with the right.  There was no joint instability in the Veteran's left knee, no patellar subluxation or dislocation, and constant pain.  The VA examiner noted that the Veteran had scars on his left knee that were not painful, unstable, or greater than 39 centimeters squared, and opined that the Veteran's left knee disability does not result in "no effective function of the extremity which would be served equally well by amputation."  The VA examiner also opined that the Veteran's left knee disability less likely as not warrants additional periods of convalescence beyond one year.  

Treatment notes from April 2014 indicate that the Veteran had left knee flexion to 15 degrees contracture, but no ligamentous instability.  A triphasic bone scan report from May 2014 reflect increased perfusions, increased soft tissue uptake in the periarticular location of the left knee, bone activity, and possible bone reaction in relationship to the implant as seen with osteolysis.  In August 2014, the Veteran complained of continued severe pain and an inability to mobilize the left knee.  

Treatment notes from September 2014 indicate that the Veteran underwent further surgery in an effort to repair his failed left total knee arthroplasty.  The treatment notes indicate the same postoperative diagnosis.  The Veteran complained of knee pain in June 2016.  However, no instability was noted.  

The Veteran was seen again by a VA examiner for his left knee in September 2016.  The Veteran's left knee had flexion to 60 degrees, extension from 140 to 15 degrees, and pain with both flexion and extension.  There was evidence of pain on weight-bearing, pain on palpitation, and pain, weakness, and fatigability with repetitive use.  The left knee had swelling, deformity, disturbance of locomotion, interference with sitting, interference with standing, cramping with prolonged sitting, and swelling of the anterior knee with some deformity.  There was no history of recurrent subluxation or lateral instability of the left knee.  However, there was noted to be recurrent history of left knee effusion.  

Joint stability testing was performed but there was no joint instability.  There was evidence of meniscal tear, frequent joint locking, frequent joint pain, and frequent joint effusion.  The Veteran was noted to have mild foot drop of the left foot while walking.  The Veteran had a scar on his left knee that was not painful, unstable, or covering a total area greater than 39 square centimeters.  The VA examiner opined that the Veteran's left knee disability does not result in no effective function of the extremity which would be served "equally well by amputation."  However, the VA examiner noted that the Veteran's left knee disability causes the Veteran difficulty engaging in gainful employment that requires physical labor or exertion as he will not be able to stand or walk for prolonged periods.  

Another VA examination was performed in November 2016.  The VA examiner diagnosed the Veteran with residuals of status post left knee total knee replacement and revision for degenerative joint disease with limitation of extension.  The Veteran reported that his left knee hurts in the lower part all the time and gets worse upon walking 50 yards.  The Veteran reported that he can walk 150 yards with a walker, but then has to sit down.  The Veteran's left knee had flexion from 0 to 90 degrees, extension from 140 to 15 degrees, and functional limitation with kneeling, squatting, and climbing ladders.  There was pain on extension and flexion.  There was no further limitation with repetitive use and no flare-ups were reported.  The VA examiner noted that the Veteran does not have recurrent subluxation or lateral instability in his left knee.  The VA examiner also reported that the Veteran has no history of recurrent effusion.  Joint stability testing reflected no joint instability.  The Veteran was noted to use a walker constantly.  The VA examiner opined that the Veteran's left knee disability results in difficulty standing, walking for prolonged periods, kneeling, squatting, and with ladders.  

A final VA examination was performed in March 2017.  The VA examiner diagnosed the Veteran with residuals status post left knee total knee replacement and revision for degenerative joint disease with limitation of extension.  The Veteran complained of decreased range of motion and constant pain in his left knee.  Flexion in the Veteran's left knee was from 10 to 100 degrees, extension was from 100 to 10 degrees, and pain was noted but did not cause functional loss.  The Veteran had no ankylosis in either knee.  The VA examiner noted no recurrent subluxation or lateral instability and joint stability testing reflected no joint instability.  The Veteran reported using a rolling walker due to his knee and back disabilities.  Diagnostic studies indicated the presence of degenerative arthritis in both the Veteran's knees.  The VA examiner opined that the left knee disability did not result in so little effective functioning of the extremity that it would "be served equally well by amputation."  The VA examiner also opined that the Veteran's disability did not impact his ability to perform any type of occupational task.

Analysis - Period Prior to October 3, 2012

The Veteran asserts entitlement to a rating in excess of 10 percent for the service-connected left knee degenerative joint disease and a compensable rating for the service-connected left knee limitation of extension prior to October 3, 2012.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating, but no higher, is warranted for the Veteran's residuals of cartilage remover for the period prior to October 3, 2012.  

Great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Here, the Veteran's left knee disability was rated for symptoms of limitation of extension and degenerative joint disease under analogous Diagnostic Codes 5299-5261 and 5003-5260, respectively.  The Veteran's left knee disability does not warrant a compensable rating under Diagnostic Codes 5260 or 5261 prior October 3, 2012, as the range of motion results reported in the treatment notes and the VA examination noted above are not consistent with a compensable rating.  Further, the Veteran's knee did not show signs of ankylosis, impairment of the tibia or fibula, or genu recurvatum, according to the January 2011 VA examiner, so a higher rating under Diagnostic Code 5256, 5262, or 5263 is not warranted.  

Neither is a compensable rating for instability or subluxation under Diagnostic Code 5257 warranted, as the VA examination and treatment notes are not consistent with instability in the Veteran's left knee.  While the Veteran reported instability to the January 2011 VA examiner and the Veteran stated as much in his July 2012 notice of disagreement, the VA examiner found no evidence of joint instability.  Further, instability was also not noted at treatment in May 2011 or October 2011.  While the Veteran is considered competent to report symptoms of instability to the VA examiner, the Board finds more probative the VA examiner's findings that there was no instability and the treatment notes from this time period also finding no instability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, there is not sufficient evidence to support a separate rating for instability.  

However, the Board finds that a separate disability rating is consistent with the criteria for Diagnostic Code 5259.  The January 2011 VA examiner noted repeated effusion into the joint, locking episodes less than once per year, and pain in the Veteran's left knee.  The VA examiner noted the Veteran's history of repeated procedures to remove cartilage from his left knee.  Joint effusions were also noted in May 2011 and August 2012.  Other symptoms included antalgic gate, pain at rest, swelling, some popping, moderate crepitance, and tenderness.  Imaging from August 2012 reflected only remnants of menisci, pronounced tricompartment chondromalacia, and changes to the ligaments.  A 10 percent rating is available for cartilage, semilunar, removal of, symptomatic under Diagnostic Code 5258.  A higher rating is not warranted because the Veteran's left knee cartilage was not shown to be dislocated at any time and because there were not shown to be frequent episodes of locking.  However, the Veteran did have multiple surgeries to remove cartilage from the left knee and still experienced symptoms such as effusions, popping, and pain.  Resolving reasonable doubt, the Board finds that the Veteran's symptoms are consistent with a 10 percent rating under Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  

Finally, the Board notes that the RO appropriately compensated the Veteran for degenerative arthritis with non-compensable limitation of motion under Diagnostic Code 5003-5260.  The criteria for Diagnostic Code contemplates a 10 percent rating when limitation of motion is noncompensable under Diagnostic Code 5260, for objectively confirmed limitation of motion with symptoms such as swelling, muscle spasms, and painful motion.  The Veteran' right knee disability was not service-connected during this period so a higher rating based off the involvement of two major joint groups is not warranted.  Further, as this code focuses on limitation of motion and pain, the Board concludes that a separate rating under Diagnostic Code 5259 is not impermissible pyramiding.  This is because the symptoms supporting a 10 percent rating under Diagnostic Code 5259, listed above and including symptomatic removal of semilunar cartilage, do not overlap with the limitation of motion and pain supporting a 10 percent rating under Diagnostic Code 5003.  

In summary, the Board finds that the criteria are not met for a rating in excess of 10 percent for left knee degenerative joint disease or for a compensable rating for left knee limitation of motion, prior to October 3, 2012.  However, the Board finds that the criteria for a separate 10 percent rating for cartilage, semilunar, removal of, symptomatic are met prior to October 3, 2012. 

Analysis - Period from December 1, 2013, to September 2, 2014, and from November 1, 2015

The Veteran asserts entitlement to a rating in excess of 60 percent from December 1, 2013, to September 2, 2014, and from November 1, 2015.  

The Veteran underwent left total knee arthroplasties on October 3, 2012, and September 3, 2014.  Diagnostic Code 5055 provides for temporary total ratings for the year following a total knee replacement.  The RO complied with the provisions of Diagnostic Code 5055 by assigning total ratings for each year following the Veteran's two surgeries.  A higher rating is not warranted from December 1, 2013 to September 2, 2014, and from November 1, 2015, because these periods were not in the year following replacement of a knee joint.  The Board notes that the April 2014 VA examiner opined that the Veteran's October 2012 surgery did not result in a disability that warrants additional periods of convalescence beyond one year.  The RO assigned a 60 percent disability rating for these periods, which is the next highest rating under Diagnostic Code 5055.  This code applies to chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity.  Under Diagnostic Code 5055 no higher rating is available for periods more than a year after knee replacement, and thus the Board concludes that no higher rating is warranted for any period on appeal under Diagnostic Code 5055.  

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, the other Diagnostic Codes pertaining to the knee and leg do not provide for ratings in excess of 60 percent and, thus, would not afford the Veteran a higher rating regardless of severity.  See Diagnostic Codes 5256-63.  

However, the Secretary has conceded before the Court that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Since the assigned 60 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board must consider a separate rating for instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this regard, the evidence shows no instability of the right knee joint noted on examination, and no specific evidence of recurrent subluxation or lateral instability, to warrant a separate compensable rating for instability or subluxation of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For instance, VA examinations from April 2014, September 2016, November 2016, and March 2017 and treatment notes from April 2014 and June 2016 reflect the absence of instability or subluxation of the right knee.  The Veteran did report a fall in October 2013 and left knee stiffness in November 2013, but the Veteran was in receipt of a 100 percent rating during these months.  A report from February 2014 indicates the Veteran's left knee would have to be replaced because it was loose, but the April 2014 VA examination did not find any instability despite instability testing.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a separate rating for instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on the evidence above, an increased rating in excess of 60 percent for the left knee disability is not warranted from December 1, 2013, to September 2, 2014, and from November 1, 2015.  38 C.F.R. §§ 4.3, 4.7.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).


ORDER

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease prior to October 3, 2012, is denied.  

Entitlement to a separate rating of 10 percent for left knee cartilage, semilunar, removal of, symptomatic is granted prior to October 3, 2012, subject to the laws and regulations governing the payment of VA compensation benefits.

Entitlement to a compensable rating for left knee limitation of extension prior to October 3, 2012, is denied.

Entitlement to a disability rating in excess of 60 percent for service-connected status post left total knee arthroplasty from December 1, 2013, to September 2, 2014, and from November 1, 2015, is denied.  


REMAND

In January 2017, the Veteran submitted an application for TDIU based on his service-connected left knee, low back, and mental health disabilities.  The RO has not adjudicated this claim as of this date.  Further, the grant of an increased rating prior to October 3, 2012, decided above, may impact the Veteran's claim for entitlement to TDIU.  To avoid any prejudice to the Veteran, remand for the RO should first adjudicate whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After implementation of the above grant, specifically the assignment of separate 10 percent disability rating to the left knee cartilage, semilunar, removal of, symptomatic, and any other development deemed necessary, review the expanded record and determine if TDIU is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


